— In a mortgage foreclosure action, the defendant appeals from an order of the Supreme Court, Dutchess County (Pagones, J.), dated August 27, 2003, which denied his motion pursuant to CPLR 4404 (b) to set aside an order and judgment (one paper) of the same court dated June 30, 2003, entered after a nonjury trial, inter alia, awarding the plaintiffs a judgment of foreclosure and dismissing his counterclaim.
Ordered that the order is affirmed, with costs.
The determination of the trial court after a nonjury trial should not be disturbed on appeal unless it is clear that the court’s conclusions could not have been reached upon a fair interpretation of the evidence, especially where the findings of fact rest in large measure on considerations relating to the credibility of witnesses (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]; Loughran v Town of Eastchester, 299 AD2d 329 [2002]; Matter of Hartford Ins. Co. v Khan, 279 AD2d 524, 525 [2001]). The trial court’s rejection of the defendant’s account of the plaintiffs’ representations about the property prior to closing is supported by a fair interpretation of the evidence. Therefore, we decline to disturb it.
The defendant’s remaining contention is without merit. H. Miller, J.P., Ritter, Goldstein and Crane, JJ., concur.